DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 9-10, 12-25, and 33-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, lines 14 and 19 recite "said fluorophores" and "the fluorophores", respectively, however, it is unclear if the limitations are referring to all of the previously recited plurality of fluorophores, or only a portion of the plurality of fluorophores. Dependent claims 14, 15, 18, 33, 34, 35, 36, and 39 also recite "said fluorophores" rather than referring to the previously recited plurality of fluorophores.  Dependent claims 2-3, 6-7, 9-10, 12-25, and 33-42 are rejected due to their respective dependence on claim 1.
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claim 1 recites the window in combination with a photovoltaic device; however, claim 1 from which claim 2 depends, recites a photovoltaic cell.  The specification does not describe a photovoltaic cell and a photovoltaic device, nor does the specification describe multiple photovoltaic cells or devices.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “low” in claim 20 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, claims 21-23 recite components including an insulating glass unit, a third sheet of glass, and a window frame, and further require each of the recited components in combination with the claimed window of claim 1; however, the instant specification does not describe these components in combination with a window, but instead as part of the window.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-7, 10, 12-18, 21-25, 35, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Alghamedi et al. ("Spectrally-selective all-inorganic scattering luminophores for solar energy-harvesting clear glass windows") in view of Kawahara et al. (JP 2815666 B2 - see attached machine translation).
Regarding claims 1 and 2, Alghamedi discloses a window comprising first and second opposing sheets of glass (first paragraph of left column on page 3); a waveguide containing said first and second sheets of glass and a luminescent layer which is disposed between, and in direct contact with, a major surface of each of said first and second sheets of glass (first and second paragraphs of left column on page 3), and a photovoltaic cell in optical communication with said waveguide (Figure 1a), wherein said luminescent layer includes a solid polymeric medium containing a plurality of fluorophores (caption of Figure 1a); wherein said medium has an index of refraction that is within 30% of the index of refraction of said first and second sheets of glass (caption of Figure 1; refractive index of epoxy is 1.50); wherein said waveguide is at least partially transparent to light in the visible region of the spectrum (shown in Figure 1a); wherein said waveguide transmits a portion of the light emitted by the fluorophores to said photovoltaic cell (Figure 1a; first paragraph of left column on page 3).
Alghamedi does not explicitly disclose the window comprises a frame, the first and second opposing sheets of glass, and the photovoltaic cell are disposed in said frame.
Kawahara discloses a glass window comprising a frame (paragraph 11 on page 3 of machine translation) and a photovoltaic cell disposed in said frame (2 in Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a frame, as disclosed by Kawahara, in the window disclosed by Alghamedi, because as evidenced by Kawahara, the use of a frame in a window amounts to the use of a known component in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a frame in the window of Alghamedi based on the teaching of Kawahara.
With regard to the limitation "said fluorophores absorb light in at least portions of the UV and visible regions of the spectrum and emit light in at least a portion of the infrared region of the spectrum", it is noted that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 3, modified Alghamedi discloses all the claim limitations as set forth above.  
	With regard to the limitation "wherein said luminescent layer absorbs at least 1%, at least 5%, at least 10%, at least 20%, at least 50%, or at least 70% of incident visible light", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 6, modified Alghamedi discloses all the claim limitations as set forth above.  Modified Alghamedi further discloses said medium is an epoxy (Alghamedi - caption of Figure 1a).
Regarding claim 7, modified Alghamedi discloses all the claim limitations as set forth above. Modified Alghamedi further discloses said medium contacts first and second sheets of glass across first and second non-reflective interfaces (Alghamedi - caption of Figure 1a discloses two low-iron flat glass plates with an epoxy based lamination interlayer).
	Regarding claim 10, modified Alghamedi discloses all the claim limitations as set forth above.
The limitation “wherein said medium was cured in between said sheets of glass” is directed to the manner in which the device is made and it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Regarding claim 12, modified Alghamedi discloses all the claim limitations as set forth above. 
With regard to the limitation "said plurality of fluorophores has a quantum yield of at least 20%, at least 40%, at least 60%, at least 80%, at least 90%, or near 100%", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, modified Alghamedi discloses all the claim limitations as set forth above.  
With regard to the limitation "wherein said plurality of fluorophores has an emission peak between 400 nm and 1300 nm", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 14, modified Alghamedi discloses all the claim limitations as set forth above.  
Modified Alghamedi does not explicitly disclose wherein said fluorophores have a self-absorption of less than 50% of their photoluminescence across the integrated spectrum over distances of at least 1 mm, at least 1 cm, at least 1 m, or at least 10 m, however, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 15, modified Alghamedi discloses all the claim limitations as set forth above.  
Modified Alghamedi does not explicitly disclose wherein said fluorophores have a Stokes shift of greater than 50 meV, greater than 100 meV, greater than 200 meV, or greater than 300 meV, however, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 16, modified Alghamedi discloses all the claim limitations as set forth above.
The limitation “wherein said medium was made by an extrusion process” is directed to the manner in which the device was made and it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Regarding claim 17, modified Alghamedi discloses all the claim limitations as set forth above. 
Modified Alghamedi does not explicitly disclose said first and second sheets of glass are curved.
Kawahara discloses a curved glass window (Figure 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the first and second sheets of glass of modified Alghamedi with a curve shape, as disclosed by Kawahara, such modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 18, modified Alghamedi discloses all the claim limitations as set forth above. Modified Alghamedi further discloses said fluorophores have a photoluminescence (Alghamedi - Figure 1), and further comprising at least one coating one at least one of said sheets of glass that selectively reflects said photoluminescence (Alghamedi - Figure 1).
Regarding claim 21, modified Alghamedi discloses all the claim limitations as set forth above.
With regard to the limitation "The window of claim 1, in combination with an insulated glass unit", the limitation is directed to the manner in which the claimed window is intended to be used.  The insulated glass unit is not part of the window, and therefore is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 22, modified Alghamedi discloses all the claim limitations as set forth above.
With regard to the limitation "The window of claim 1, in combination with a third sheet of glass", the limitation is directed to the manner in which the claimed window is intended to be used.  The third sheet of glass is not part of the window, and therefore is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 23, modified Alghamedi discloses all the claim limitations as set forth above.
With regard to the limitation "The window of claim 1, in combination with a window frame", the limitation is directed to the manner in which the claimed window is intended to be used.  The window frame, as recited in claim 23, is not part of the window of claim 1, and therefore is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 24, modified Alghamedi discloses all the claim limitations as set forth above. 
With regard to the limitation "The window of claim 1, in combination with a vehicle" is directed to the manner in which the claimed window is intended to be used.  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 25, modified Alghamedi discloses all the claim limitations as set forth above.  
While modified Alghamedi does disclose use of the window in a building structure (Alghamedi - abstract), the limitation  "The window of claim 1, in combination with a building structure" is directed to the manner in which the claimed window is intended to be used.  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 35, modified Alghamedi discloses all the claim limitations as set forth above. Modified Alghamedi further discloses said fluorophores are quantum dots comprising ZnS (Alghamedi - Table 1).
Regarding claim 38, modified Alghamedi discloses all the claim limitations as set forth above. 
With regard to the limitation "wherein said waveguide causes light to propagate therethrough via total internal reflection", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 39, modified Alghamedi discloses all the claim limitations as set forth above.  Modified Alghamedi further discloses said fluorophores are quantum dots comprising ZnS (Alghamedi - Table 1).
Regarding claims 40 and 41, modified Alghamedi discloses all the claim limitations as set forth above.  
With regard to the limitations "wherein said plurality of fluorophores has a quantum yield of at least 80%" and "wherein said plurality of fluorophores has a quantum yield of at least 90%", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 9 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Alghamedi et al. ("Spectrally-selective all-inorganic scattering luminophores for solar energy-harvesting clear glass windows") in view of Kawahara et al. (JP 2815666 B2 - see attached machine translation) as applied to claim 1 above, as evidenced by Yang et al. ("Analysis and Calculation of Melting Performance for Low-Iron Glass").
Regarding claims 9 and 42, modified Alghamedi discloses all the claim limitations as set forth above.  Modified Alghamedi further discloses said first and second sheets of glass are low-iron glass (Alghamedi - caption of Figure 1a).
As evidenced by Yang, the Fe2O3 content in low iron glass is about 0.01% (abstract).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alghamedi et al. ("Spectrally-selective all-inorganic scattering luminophores for solar energy-harvesting clear glass windows") in view of Kawahara et al. (JP 2815666 B2 - see attached machine translation) as applied to claim 1 above, and further in view of Lunt et al. (US 2014/0130864).
	Regarding claim 19, modified Alghamedi discloses all the claim limitations as set forth above. 
Modified Alghamedi does not explicitly disclose at least one coating on at least one of said sheets of glass that reduces the reflection of sunlight.
Lunt discloses a luminescent concentrator and further discloses at least one coating on at least one of said sheets of glass that reduces the reflection of sunlight ([0022], [0072]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an anti-reflective coating, as disclosed by Lunt, on one of the glass sheets of modified Alghamedi, in order to maximize the amount of sunlight transmitted.
Regarding claim 20, modified Alghamedi discloses all the claim limitations as set forth above.
Modified Alghamedi does not explicitly disclose at least one low-emissivity coating on at least one of said sheets of glass.
Lunt discloses a luminescent concentrator and further discloses at least one low-emissivity coating on at least one of said sheets of glass ([0072]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a low-emissivity coating, as disclosed by Lunt, on at least one of the sheets of glass of modified Alghamedi, because as evidenced by Lunt, the use of a low-emissivity coating on a glass substrate of a luminescent concentrator amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a low-emissivity coating on the glass substrate(s) of modified Alghamedi based on the teaching of Lunt.
Claims 33, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Alghamedi et al. ("Spectrally-selective all-inorganic scattering luminophores for solar energy-harvesting clear glass windows") in view of Kawahara et al. (JP 2815666 B2 - see attached machine translation) as applied to claim 1 above, and further in view of Edwards et al. (US 2014/0117253).
Regarding claims 33 and 34, modified Alghamedi discloses all the claim limitations as set forth above.  
Modified Alghamedi does not explicitly disclose said fluorophores are quantum dots comprising CuInS2 or CuInSe2.
Edwards discloses a window ([0049]) comprising a wavelength conversion layer including CuInS2 or CuInSe2 quantum dots ([0064]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include CuInS2 or CuInSe2 quantum dots, as disclosed by Edwards, as the fluorophores in modified Alghamedi, because as evidenced by Edwards, the use of CuInS2 or CuInSe2 quantum dots in a wavelength conversion layer of a solar window amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using CuInS2 or CuInSe2 quantum dots in the wavelength conversion layer of modified Alghamedi based on the teaching of Edwards.
Regarding claim 36, modified Alghamedi discloses all the claim limitations as set forth above.  
Modified Alghamedi does not explicitly disclose said fluorophores are quantum dots comprising ZnSe.
Edwards discloses a window ([0049]) comprising a wavelength conversion layer including ZnSe quantum dots ([0067]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include ZnSe quantum dots, as disclosed by Edwards, as the fluorophores in modified Alghamedi, because as evidenced by Edwards, the use of ZnSe quantum dots in a wavelength conversion layer of a solar window amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using ZnSe quantum dots in the wavelength conversion layer of modified Alghamedi based on the teaching of Edwards.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Alghamedi et al. ("Spectrally-selective all-inorganic scattering luminophores for solar energy-harvesting clear glass windows") in view of Kawahara et al. (JP 2815666 B2 - see attached machine translation) as applied to claim 1 above, and further in view of Mayer et al. (US 2012/0222723).
Regarding claim 37, modified Alghamedi discloses all the claim limitations as set forth above.
While modified Alghamedi does disclose resin-based lamination interlayers (Alghamedi- caption of Figure 1a), modified Alghamedi does not explicitly disclose said medium comprises ethylene-vinyl acetate.
Mayer discloses a luminescent concentrator and further discloses the medium is ethylene vinyl acetate ([0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the polymer matrix of modified Alghamedi with ethylene vinyl acetate as disclosed by Mayer, because as evidenced by Mayer the use of ethylene-vinyl acetate for a solid medium in a luminescent concentrator amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using ethylene vinyl acetate for the lamination interlayer of modified Alghamedi, based on the teaching of Mayer.
Claims 1-3, 6-7, 10, 12-18, 21-25, 33-36, and 38-41 are rejected under 35 U.S.C. 103 as being unpatentable over Klimov et al. (WO 2016/060643 A1 - see equivalent US 2017/0218264) in view of Edwards et al. (US 2014/0117253).
Regarding claims 1 and 2, Klimov discloses a window (abstract L18) comprising: a frame ([0110] L5); first and second opposing sheets of glass which are disposed in said frame ([0085] L8-9, [0115] L2-3); a waveguide containing said first and second sheets of glass and a luminescent layer which is disposed between, and in direct contact with, a major surface of each of said first and second sheets of glass ([0067] L17-18; [0085], [0107], [0110], [0114], [0115]); a photovoltaic cell disposed in said frame ([0110] L3-5) and in optical communication with said waveguide ([0107]); wherein said luminescent layer includes a solid polymeric medium ([0085]) containing a plurality of fluorophores ([0088]), wherein said medium has an index of refraction that is within 30% of the index of refraction of said first and second sheets of glass ([0146] L8-9; refractive index of PMMA is 1.49); wherein said waveguide is at least partially transparent to light in the visible region of the spectrum ([0110] L1-3); and wherein said waveguide transmits a portion of the light emitted by the fluorophores to said photovoltaic cell ([0107]).
While Klimov does disclose light absorbed by the fluorophores and then re-emitted at a longer wavelength ([0065]), Klimov does not explicitly disclose said fluorophores absorb light in at least portions of the UV and visible regions of the spectrum and emit light in at least a portion of the infrared region of the spectrum.
Edwards discloses a window ([0049]) comprising a wavelength conversion layer including CuInS2 or CuInSe2 quantum dots ([0064]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include CuInS2 or CuInSe2 quantum dots, as disclosed by Edwards, as the fluorophores in Klimov, because as evidenced by Edwards, the use of CuInS2 or CuInSe2 quantum dots in a wavelength conversion layer of a solar window amounts to the use of known materials in the art for their intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using CuInS2 or CuInSe2 quantum dots in the wavelength conversion layer of Klimov based on the teaching of Edwards.
With regard to the limitation "said fluorophores absorb light in at least portions of the UV and visible regions of the spectrum and emit light in at least a portion of the infrared region of the spectrum", both the instant specification and prior art reference disclose the use of CuInS2 or CuInSe2 quantum dots in the wavelength conversion layer, and it is noted that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.   Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 3, modified Klimov discloses all the claim limitations as set forth above.  
	With regard to the limitation "wherein said luminescent layer absorbs at least 1%, at least 5%, at least 10%, at least 20%, at least 50%, or at least 70% of incident visible light", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Regarding claim 6, modified Klimov discloses all the claim limitations as set forth above.  Modified Klimov further discloses said medium is polymethyl methacrylate (Klimov - [0087]).
Regarding claim 7, modified Klimov discloses all the claim limitations as set forth above. Modified Klimov further discloses said medium contacts said first and second sheets of glass across first and second non-reflective interfaces (Klimov - [0085]).
	Regarding claim 10, modified Klimov discloses all the claim limitations as set forth above.
The limitation “wherein said medium was cured in between said sheets of glass” is directed to the manner in which the device is made and it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Regarding claim 12, modified Klimov discloses all the claim limitations as set forth above. 
With regard to the limitation "said plurality of fluorophores has a quantum yield of at least 20%, at least 40%, at least 60%, at least 80%, at least 90%, or near 100%", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, modified Klimov discloses all the claim limitations as set forth above.  
With regard to the limitation "wherein said plurality of fluorophores has an emission peak between 400 nm and 1300 nm", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 14, modified Klimov discloses all the claim limitations as set forth above.  
Modified Klimov does not explicitly disclose wherein said fluorophores have a self-absorption of less than 50% of their photoluminescence across the integrated spectrum over distances of at least 1 mm, at least 1 cm, at least 1 m, or at least 10 m, however, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 15, modified Klimov discloses all the claim limitations as set forth above.  
Modified Klimov does not explicitly disclose wherein said fluorophores have a Stokes shift of greater than 50 meV, greater than 100 meV, greater than 200 meV, or greater than 300 meV, however, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 16, modified Klimov discloses all the claim limitations as set forth above.
The limitation “wherein said medium was made by an extrusion process” is directed to the manner in which the device was made and it is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.
Regarding claim 17, modified Klimov discloses all the claim limitations as set forth above. Modified Klimov further discloses said first and second sheets of glass are curved (Klimov - [0110] L5-6).
Regarding claim 18, modified Klimov discloses all the claim limitations as set forth above. Modified Klimov further discloses said fluorophores have a photoluminescence (Klimov - [0142]), and further comprising at least one coating one at least one of said sheets of glass that selectively reflects said photoluminescence (Klimov - [0108]).
Regarding claim 21, modified Klimov discloses all the claim limitations as set forth above.
With regard to the limitation "The window of claim 1, in combination with an insulated glass unit", the limitation is directed to the manner in which the claimed window is intended to be used.  The insulated glass unit is not part of the window, and therefore is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 22, modified Klimov discloses all the claim limitations as set forth above.
With regard to the limitation "The window of claim 1, in combination with a third sheet of glass", the limitation is directed to the manner in which the claimed window is intended to be used.  The third sheet of glass is not part of the window, and therefore is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 23, modified Klimov discloses all the claim limitations as set forth above.
With regard to the limitation "The window of claim 1, in combination with a window frame", the limitation is directed to the manner in which the claimed window is intended to be used.  The window frame, as recited in claim 23, is not part of the window of claim 1, and therefore is not positively recited. A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 24, modified Klimov discloses all the claim limitations as set forth above. 
While modified Klimov does disclose use of the window in a vehicle (Klimov - [0110]), the limitation "The window of claim 1, in combination with a vehicle" is directed to the manner in which the claimed window is intended to be used.  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 25, modified Klimov discloses all the claim limitations as set forth above.  
While modified Klimov does disclose use of the window in a building structure (Klimov - [0110]), the limitation  "The window of claim 1, in combination with a building structure" is directed to the manner in which the claimed window is intended to be used.  A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
Regarding claim 33, modified Klimov discloses all the claim limitations as set forth above.  Modified Klimov further discloses said fluorophores are quantum dots comprising CuInS2 (Edwards - [0064]).
Regarding claim 34, modified Klimov discloses all the claim limitations as set forth above.  Modified Klimov further discloses said fluorophores are quantum dots comprising CuInSe2 (Edwards - [0064]).
Regarding claim 35, modified Klimov discloses all the claim limitations as set forth above.  Modified Klimov further discloses said fluorophores are quantum dots comprising ZnS (Klimov - [0078]).
Regarding claim 36, modified Klimov discloses all the claim limitations as set forth above.  Modified Klimov further discloses said fluorophores are quantum dots comprising ZnSe (Klimov - [0078]).
Regarding claim 38, modified Klimov discloses all the claim limitations as set forth above. Modified Klimov further discloses said waveguide causes light to propagate therethrough via total internal reflection (Klimov - [0155]).
Regarding claim 39, modified Klimov discloses all the claim limitations as set forth above. Modified Klimov further discloses said fluorophores are quantum dots, and wherein said quantum dots comprise ZnS (Klimov - [0076], [0078]).
Regarding claims 40 and 41, modified Klimov discloses all the claim limitations as set forth above.  
With regard to the limitations "wherein said plurality of fluorophores has a quantum yield of at least 80%" and "wherein said plurality of fluorophores has a quantum yield of at least 90%", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claims 9 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Klimov et al. (WO 2016/060643 A1 - see equivalent US 2017/0218264) in view of Edwards et al. (US 2014/0117253) as applied to claim 1 above, and further in view of Lunt et al. (US 2014/0130864), as evidenced by Yang et al. ("Analysis and Calculation of Melting Performance for Low-Iron Glass").
	Regarding claims 9 and 42, modified Klimov discloses all the claim limitations as set forth above.  
	Modified Klimov does not explicitly disclose the first and second sheets of glass contain less than 0.1% iron, or less than 0.01% iron.
Lunt discloses a luminescent concentrator and further discloses wherein said first and second sheets of glass contain low iron glass ([0068]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use low iron glass, as disclosed by Lunt, for the first and second sheets of glass of modified Klimov, because as evidenced by Lunt, the use of low iron glass in a luminescent concentrator amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using low iron glass in modified Klimov based on the teaching of Lunt.
As evidenced by Yang, the Fe2O3 content in low iron glass is about 0.01% (abstract).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klimov et al. (WO 2016/060643 A1 - see equivalent US 2017/0218264) in view of Edwards et al. (US 2014/0117253) as applied to claim 1 above, and further in view of Lunt et al. (US 2014/0130864).
	Regarding claim 19, modified Klimov discloses all the claim limitations as set forth above. 
Modified Klimov does not explicitly disclose at least one coating on at least one of said sheets of glass that reduces the reflection of sunlight.
Lunt discloses a luminescent concentrator and further discloses at least one coating on at least one of said sheets of glass that reduces the reflection of sunlight ([0022], [0072]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an anti-reflective coating, as disclosed by Lunt, on one of the glass sheets of modified Klimov, in order to maximize the amount of sunlight transmitted.
Regarding claim 20, modified Klimov discloses all the claim limitations as set forth above.
Modified Klimov does not explicitly disclose at least one low-emissivity coating on at least one of said sheets of glass.
Lunt discloses a luminescent concentrator and further discloses at least one low-emissivity coating on at least one of said sheets of glass ([0072]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a low-emissivity coating, as disclosed by Lunt, on at least one of the sheets of glass of modified Klimov, because as evidenced by Lunt, the use of a low-emissivity coating on a glass substrate of a luminescent concentrator amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when including a low-emissivity coating on the glass substrate(s) of modified Klimov based on the teaching of Lunt.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Klimov et al. (WO 2016/060643 A1 - see equivalent US 2017/0218264) in view of Edwards et al. (US 2014/0117253) as applied to claim 1 above, and further in view of Mayer et al. (US 2012/0222723).
Regarding claim 37, modified Klimov discloses all the claim limitations as set forth above.
While modified Klimov does disclose methacrylate polymers (Klimov- [0086], [0087]), modified Klimov does not explicitly disclose said medium comprises ethylene-vinyl acetate.
Mayer discloses a luminescent concentrator and further discloses the medium is ethylene vinyl acetate or methacrylate polymers ([0056]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the polymer matrix of modified Klimov with ethylene vinyl acetate as disclosed by Mayer, because as evidenced by Mayer the use of ethylene-vinyl acetate or methacrylate polymers for a solid medium in a luminescent concentrator amounts to the use of a known material in the art for its intended purpose to achieve an expected result, and one of ordinary skill would have a reasonable expectation of success when using ethylene vinyl acetate for the polymer matrix of modified Klimov, based on the teaching of Mayer.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-7, 9-10, 12-25, and 33-42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAMIR AYAD/Primary Examiner, Art Unit 1726